667 So. 2d 1013 (1996)
David George KENNEDY, Appellant,
v.
GUARANTEE MANAGEMENT SERVICES, INC., Kendall Acres West Condominium Association, Inc., and Vicki Feeley, Appellees.
No. 95-785.
District Court of Appeal of Florida, Third District.
February 14, 1996.
*1014 David G. Kennedy, in proper person.
Pyszka Kessler Massey Weldon Catri Holton & Douberley and Jordon J. Lewis and William M. Douberley, Miami, for appellees.
Before SCHWARTZ, C.J., and LEVY and GERSTEN, JJ.
PER CURIAM.
Plaintiff petitions this court for a Writ of Mandamus as a result of the dismissal of his case by the Circuit Court sitting in its appellate capacity. The lower court dismissed the petitioner's appeal because he submitted his Briefs in a handwritten form rather than having it typed. We grant the Writ.
The dismissal deprived the petitioner of his right of access to the courts. Art. I, § 21, Fla. Const.; see G.B.B. Investments, Inc. v. Hinterkopf, 343 So. 2d 899 (Fla. 3d DCA 1977) ("Any restrictions on such access to the courts must be liberally construed in favor of the constitutional right."). The appellate division of the circuit court has jurisdiction of and is obligated to hear the petitioner's appeal from the Dade County Equal Opportunity Board. Art. V, § 5(b), Fla. Const. Accordingly, the Circuit Court was in error in dismissing the petitioner's case. This case is remanded to the appellate division of the Circuit Court so that it may be heard on the merits. See Flagship National Bank of Miami v. Testa, 429 So. 2d 69 (Fla. 3d DCA 1983).